Title: From Benjamin Franklin to ——— Gratien, 27 March 1779
From: Franklin, Benjamin
To: Gratien, ——


Monsieur
A Passy ce 27 Mars 1779
J’ai recû La Lettre que vous avez ecrite le 19 de ce Mois aux Deputés des Etats Unis d’Amerique, et j’ai l’honneur d’y repondre en ma qualité presente de Ministre Plenipotentiaire des dits Etats.
Les Papiers des deux Prises que vous auriez pû, Monsieur, conformement a L’Art. 11 du Reglement du 27 7bre. 1778, m’adresser, ont été envoyés par M. De Grand Bourg secrétaire general de La Marine a M. de Sartine. Je demanderai, Monsieur, que ces Prises soient jugées suivant Les Loix de France, parcequ’il est ordonné par Le Congrés Americain aux Commandans des Vaisseaux des E. U. d’Amerique de suivre les Loix des Pays ou ils conduiront leurs Prises; j’exposerai en même Tems combien il est necessaire de prononcer sur leur Sort le plutot possible, tant pour eviter leur Deperissement que pour faire cesser les Dommages et Interets de celles qui ne seroient pas jugées Bonnes. J’ai L’honneur d’etre &c.
B.F.
M. Gratien Lieut. Genl. de l’Amirauté de Morlaix.
